                                                                                FILED IN OPEN COURT         JL
                                                                                ON     IO'J , ,, \'&:St
                                                                                    Peter A. Moore, Jr., Clerk
                                                                                    US District Court
,,-''                                                                               Eastem Olstricl of NC

                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                    NO. 5:18-CR-00080-FL

        UNITED STATES OF AMERICA

                       v.

        TERRY LEE DUPRE

                            PRELIMINARY ORDER OF FORFEITURE

              WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

        defendant on July 27, 2018, and the defendant's guilty plea to offenses in violation of

        21 U.S.C. § 841(a)(l), the following property is hereby forfeitable pursuant to

        21U.S.C.§853, to wit: $14,874.00 in United States currency; and

              WHEREAS, by virtue of said guilty plea and the defendant's agreement

        therein, the United States is now entitled to possession of said property pursuant to

        Fed. R. Crim. P. 32.2(b)(3);

              It is hereby ORDERED, ADJUDGED and DECREED:

              1. ..    That based upon the plea of guilty by the defendant, the United States

        is hereby authorized to seize the above-stated property, and it is hereby forfeited to

        the United States for disposition in accordance with the law, subject to the provisions

        of 21 U.S.C. § 853(n), as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with

        Fed. R. Crim. P. 32.2(b)(4)(A), this Order is now final as to the defendant.

              2.      That upon sentencing and issuance of the Judgment and Commitment

        Order, the Clerk of Court is directed to incorporate a reference to this Preliminary


                                                   1
Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B).

       3.        That pursuant to 21 U.S.C. § 853(n), the United States. shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4).       Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.
                                 I



       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

       4.        That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture pursuant to 21U.S.C.§853, as required by Fed. R. Crim.

P. 32.2(c)(2).

       SO ORDERED. This I l "°day of         f:l.ec..!h--h.f , 2018.




                                           United States District Judge




                                              2
